 610305 NLRB No. 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel and the Charging Party have excepted tosome of the judge's credibility findings. The Board's established pol-
icy is not to overrule an administrative law judge's credibility reso-
lutions unless the clear preponderance of all the relevant evidence
convinces us that they are incorrect. Standard Dry Wall Products,9l NLRB 544 (l950), enfd. l88 F.2d 362 (3d Cir. l95l). We have
carefully examined the record and find no basis for reversing the
findings.Pursuant to the Charging Party's request, we note that at one pointin his decision, the judge mistakenly referred to the union which rep-
resents the Charging Party's unlicensed seamen as the ``Seamen's
International Union,'' rather than its correct name, the ``Seafarer's
International Union.'' The judge also mistakenly stated that the ves-
sels operated by the Charging Party, which had previously been
owned by National Gypsum Company, had been sold by National
Gypsum to LaFarge Cement Company. These errors do not affect
the judge's findings.2Thus, this case is distinguishable from the Board's decision inMarine Transport Lines, 301 NLRB 526 (1991), in which the unionhad a reinstatement objective. Similarly distinguishable are the
Board's decisions in Masters, Mates & Pilots (Marine & Marketing),197 NLRB 400 (1972), enfd. 486 F.2d 1271 (D.C. Cir. 1973), cert.
denied 416 U.S. 956 (1974); Masters, Mates & Pilots (WestchesterMarine), 219 NLRB 26 (1975), enfd. 539 F.2d 554 (5th Cir. 1976);and Masters, Mates & Pilots (Cove Tankers), 224 NLRB 1626(1976), enfd. 575 F.2d 896 (D.C. Cir. 1978). In all of these cases,
the unions' objectives included seeking reinstatement of 8(b)(1)(B)
representatives, in addition to seeking other objectives, and in those
circumstances the Board found that the unions' ``entire course of
conduct'' violated Sec. 8(b)(1)(B). See also Newport Tankers Corp.v. NLRB, 575 F.2d 477 (4th Cir. 1978), cert. denied 439 U.S. 928(1978), on remand 240 NLRB 1240 (1979).3We find unwarranted our colleague's statement that the judge``overlooked'' this deposition testimony. The judge specifically stat-
ed in his decision that ``[a]ll testimony and evidence, regardless ofwhether or not mentioned or alluded to herein, has been reviewed
and weighed in light of the entire record.'' (Emphasis in original.)Although the judge did not accord this testimony the weight as
would our dissenting colleague, there is no basis for concluding that
he did not consider it in making his findings.District 2, Marine Engineers Beneficial Associa-tionÐAssociated Maritime Officers, AFL±CIO
and Inland Lakes Management, Inc. Case 7±CB±7715November 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn December 3, 1990, Administrative Law JudgeRussell M. King Jr. issued the attached decision in this
proceeding. The General Counsel and the Charging
Party filed exceptions and supporting briefs, and the
Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.We agree with the judge, for the reasons set forthby him, that the General Counsel did not establish that
the Respondent's picketing sought reinstatement of the
striking chief engineers, whom we have found to be
8(b)(1)(B) representatives2There was no evidence thatthe Respondent ever asked the Employer for reinstate-
ment of the striking chief engineers. Indeed, as of thetime of the hearing, the strike of all licensed engineers,including chief engineers, was still ongoing. Conceiv-
ably, there could come a time when the Respondent
would end its strike and seek reinstatement of the chief
engineers. And, conceivably, the reinstatement that the
Union might seek could be immediate reinstatement,i.e., the displacement of the replacement chief engi-
neers. However, the critical point is that all of this is
mere speculation. As the judge aptly observed, the
General Counsel and Charging Party are ``seeking to
present, as fact, what they think the Union would
seek'' in the future.Our dissenting colleague seeks to make up for thedeficiency by pointing to the language of the picket
signs and to prior deposition testimony of two of the
Respondent's representatives in other litigation be-
tween the Respondent and the Charging Party.With respect to the picket signs, we note that thelegend on the signs protested the hiring of replace-
ments (referred to as ``scabs''). Obviously, in any
strike situation, the union will vigorously oppose the
employment of replacements, for such employment
helps the employer to win the economic struggle by
operating the business while the strikers are not earn-
ing wages. But, it is an unwarranted leap to infer from
such a picket sign that the union is demanding that the
strikers now displace the replacements. As discussed
above, that demand may occur in this case, but it hasnot yet done so.We find similarly unpersuasive our dissenting col-league's reliance on the prior deposition testimony of
two representatives of the Respondent, Pelfrey and
Nelson3In these depositions, taken on December 16,1988, and June 23, 1989, respectively, Pelfrey and
Nelson stated that they ``wanted'' to have the strikers
returned to work.This testimony was elicited pursuant to cross-exam-ination designed to establish that the Respondent had
a reinstatement objective. Significantly, the judge, after
hearing all the evidence in the case, found that there
was no reinstatement objective. We would not disturb
the judge's findings and conclusions in this regard.Further, we do not regard the testimony as an ad-mission against interest. At most, the testimony is that
the witness ``wanted'' to have the strikers returned to
work. Obviously, it is the ``want'' of every union that
strikers will one day return to work at the successful
conclusion of a strike. However, as discussed above,
the Respondent had not reached the point at which it 611MARINE ENGINEERS DISTRICT 2 (INLAND LAKES)was seeking the reinstatement of the strikers. Thestrike was still ongoing. In these circumstances, we
would not equate the Respondent's ``want'' with a
present objective of seeking the reinstatement of the
strikers and the displacement of the replacements.In sum, we would affirm the judge's credibility res-olution and his finding that the Respondent was not
seeking to have the striking chief engineers displace
the replacements.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.CHAIRMANSTEPHENS, dissenting in part.Although I agree with my colleagues and the judgethat only the Charging Party Employer's chief engi-
neers are grievance adjusters within the meaning of
Section 8(b)(1)(B), I disagree with their conclusion
that the Respondent Union's picketing and strike
against the Employer did not violate the Act. Rather,
I find that the evidence is sufficient to infer that atleast one of the Respondent's objectives was to returnthe striking chief engineers to their positions with the
Employer at the conclusion of the strike and picketing,
replacing any 8(b)(1)(B) representatives hired by the
Employer to fill vacancies created by the strikers. With
the establishment of this objective, it is clear that the
Respondent's conduct violated Section 8(b)(1)(B) in
light of the Board's decision in Masters, Mates & Pi-lots (Marine Transport Lines), 301 NLRB 526 (1991).On September 10, 1988, the Respondent initiatedpicketing at various ports where the Employer's ships
engaged in business, asserting that it was on strike
against the Employer. It is clear that the Respondent
had, from the beginning, an objective of gaining rec-
ognition from, and bargaining with, the Employer. A
number of the Respondent's members, including chief
engineers, withdrew their services from the Employer,
and replacements were hired. The Respondent's strike
activity continued at least through the time of the un-
fair labor practice hearing, which concluded in Sep-
tember 1989.With respect to the General Counsel's 8(b)(1)(B) al-legations, the judge concluded, inter alia, that the Re-
spondent's recognitional and bargaining objective was
lawful in the circumstances of this case. He further
concluded that the allegation that an additional objec-
tive of the strike and picketing was the reinstatement
of striking chief engineers rested on no more than
speculation concerning poststrike issues not yet ad-
dressed by the parties, and that there was ``no testi-
mony or evidence in the case to establish what, if any-
thing, the Union seeks beyond recognition and bar-
gaining'' once the strike concluded.In cases of alleged unlawful conduct of the kind in-volved here, a union's objectives may be inferred froman examination of the totality of its conduct and therelevant circumstances, including the statements of its
representatives and agents and the language of its pick-
et signs. See, e.g., Marine Transport, supra at 554 fn.67. In my view, the judge overlooked highly signifi-
cant evidence in this regard. Thus, some of the Re-
spondent's picket signs read ``Scabs are Working Your
Friend's Jobs,'' and:ATTENTION MASTERS AND LICENSEDMATES: Most of the engineers working on In-
land Lakes Vessels are SCABS. These SCABS arestealing jobs from your FRIENDS and FORMER
SHIPMATES who elected to stand up for better
working standards and conditions.It is not a matter for serious dispute that these picketstatements referred to the Employer's hiring of re-
placements and that the message implied a purpose to
have union members who had vacated their jobs in
support of the strike reinstated at the strike's conclu-
sion.Even more significant is the testimony of two rep-resentatives of the Respondent at the unfair labor prac-
tice hearing. Both witnesses were asked about sworn
deposition testimony submitted in other, concurrent
litigation between the Employer and the Respondent.
On the matter of reinstatement of the strikers, the rel-
evant testimony of Melvin Pelfrey, the Respondent's
executive vice president, is as follows:Q. (By counsel for the General Counsel) Andwhen you were asked about this on December 16,
1988, you said that you would like to have Mr.
Sinnett [an 8(b)(1)(B) representative] returned to
Inland Lakes Management employ; correct?A. Yes.
Q. And that was your intention at that time?
A. Yes.
....
Q. I take it there is [sic] other people, at leastas of December 16, 1988, people that were on
strike that you wanted to have returned to the em-
ploy of Inland Lakes Management?A. Again, I don't know.Q. As of December 16 you were asked: ``Butisn't it a fact that you want to have persons like
Mr. Sinnett and others returned to active employ-
ment with Inland Lakes management, is that cor-
rect? [And your answer was] Yes.'' That was
your answer: right?A. Yes.The Respondent's staff representative, Herbert Nelson,gave the following testimony concerning the same
question of striker reinstatement:Q. (By Counsel for the Employer) Do you re-call being asked if it was your objective to have 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1As stated above, the judge overlooked this testimony of the twounion representatives and thus it goes without saying that he made
no specific factfindings, including credibility resolutions, with re-
spect to it. The judge's failure here is not critical to the evaluation
of this evidence, however, in view of the inherent trustworthiness of
admissions against interest, see, e.g., Fed.R.Evid. 801(d)(2), and thefact that they are uncontradicted and undisputed on this record.2Because the Respondent's reinstatement objective is adequate tosupport a violation of Sec. 8(b)(1)(B), it is unnecessary to address
the question of the lawfulness under Sec. 8(b)(1)(B) of the Respond-ent's recognitional and bargaining objective. See Marine Transport,supra, 545 fn. 33.1All dates are in 1988 unless otherwise indicated.2The term ``General Counsel,'' when used here, will normallyrefer to the attorney in the case acting on behalf of the General
Counsel of the Board, through the Regional Director.3The pertinent parts of the Act (29 U.S.C. §151) read as follows:
Sec. 8(b). It shall be an unfair labor practice for a labor orga-nization or its agentsÐ(1) to restrain or coerce ... (B) an em-

ployer in the selection of his representatives for the purposes of
collective bargaining or the adjustment of grievances ....4The facts found here are based on the record as a whole and onmy observation of the witnesses. The credibility resolutions here
have been derived from a review of the entire testimonial record andexhibits with due regard for the logic of probability, the demeanor
of the witnesses, and the teaching of NLRB v. Walton Mfg. Co., 369U.S. 404, 408 (1962). As to those testifying in contradiction of the
findings, their testimony has been discredited either as having been
in conflict with the testimony of credible witnesses or because it wasthose people, currently on strike, replace thosepeople now working?A. No.
Q. You don't recall that?
A. No.
JUDGEKING: Mr. Kershner, is the year of thatdeposition 1989?MR. KERSHNER: Yes, June 23, 1989.JUDGEKING: Thank you.BYMR. KERSHNER:I direct your attention to Page 23 of the deposi-tion and ask you the bottom several lines to read
that, if you would?(Witness complies)
On Friday when you gave this deposition didyou intend to have the current strikers replace the
employees that are currently employed?MR. LACKEY: Objection. Once again, what hewants is not relevant to thisÐJUDGEKING: Objection's overruled.THEWITNESS: He wouldn't let me answer thequestion but that isn't my choice. That's the man
that's onÐBYMR. KERSHNER:Did you not say that, yes, you would?
A. Yes. But that is not my choice. Each manhas his individual choice if he'd want to return.Q. But you had said on Friday, did you not,that yes, you wanted to have the strikers replace
the current employees; isn't that correct?A. Yes.The testimony of Pelfrey and Nelson contains ad-missions against interest that provide clear and persua-
sive evidence that one of the goals of the Respondent's
picketing and strike was to force the Employer to re-hire the Respondent's striking members1Just as clear-ly, this objective included the reinstatement of striking
chief engineers as the Employer's 8(b)(1)(B) represent-
atives.The evidence supplied by the Respondent's admis-sions and its picket-sign language together are suffi-
cient to establish that an objective of the Respondent's
picketing and strike, in addition to the recognitional
and bargaining objective, was to force the Employer to
rehire the striking chief engineers as 8(b)(1)(B) rep-
resentatives, replacing any 8(b)(1)(B) representatives
chosen by the Employer to fill vacancies created by
the strike. Given this reinstatement objective, the strike
and picketing represented unlawful ``direct coercion''
of the Employer in its selection of representatives forthe adjustment of grievances. Marine Transport, supraat 529.2Accordingly, I dissent from my colleagues'failure to find that the Respondent's strike and pick-eting were unlawful under Section 8(b)(1)(B).A. Bradley Howell, Esq., for the General Counsel.Gerald B. Lackey, Esq. (Lackey, Nusbaum, Harris, Reny &Torzewski), of Toledo, Ohio, and Joel C. Glanstein, Esq.,of New York, New York, for the Respondent.William F. Kershner, Esq. (Pepper, Hamilton & Scheetz), ofBerwyn, Pennsylvania, for the Charging Party.DECISIONSTATEMENTOFTHE
CASERUSSELLM. KINGJR., Administrative Law Judge. Thiscase was heard by me on June 29 and 30 in Alpena, Michi-
gan, and on September 12 and 13 1989, in Detroit, Michigan.
The charge was filed on November 10, 1988, by Inland
Lakes Management, Inc. (the Company).1Based on thecharge, a complaint was issued on March 16, 1989, by the
Regional Director for Region 7 of the National Labor Rela-
tions Board (the Board), on behalf of the Board's General
Counsel.2The principal issue is whether District 2, Marine EngineersBeneficial AssociationÐAssociated Maritime Officers, AFL±
CIO (the Union or MEBA), by its picketing seeking recogni-
tion and bargaining for the Company's marine engineers, and
for reinstatement of striking engineers, violated Section
8(b)(1)(B) of the National Labor Relations Act (the Act).3On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel, the Respondent, and the Charg-
ing Party, I make the followingFINDINGSOF
FACT4I. JURISDICTIONANDTHELABORORGANIZATION
The Company is a Michigan corporation engaged in thebusiness of transporting bulk freight from and between var- 613MARINE ENGINEERS DISTRICT 2 (INLAND LAKES)in and of itself incredible and unworthy of belief. All testimony andevidence, regardless of whether or not mentioned or alluded to here-
in, has been reviewed and weighed in light of the entire record.ious ports on the Great Lakes, with its home base in Alpena,Michigan. During 1988 the Charging Party received goods
and products valued in excess of $50,000 which it shipped
to various locations inside and outside the State of Michigan,
and received gross revenues for its services in excess of $1
million. The Company admits and I so find that it is an em-
ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.I also find, as admitted, that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Basic AllegationsThe complaint alleges that beginning on September 10, theUnion restrained and coerced the Company in its selection of
its representatives for the purposes of collective bargaining
or adjustment of grievances, in violation of Section
8(b)(1)(B) of the Act by establishing and maintaining a pick-
et line at the Company's various facilities for the purpose of
requiring the Company to recognize the Union as the collec-
tive-bargaining representative of its licensed engineers, and
to obtain a collective-bargaining agreement on behalf of said
engineers. The complaint further alleges that the Union vio-
lated Section 8(b)(1)(B) of the Act by threatening a licensed
engineer of the Company with permanent loss of his pensionbenefits if he did not cease his employment with the Com-
pany, and by threatening another licensed engineer with un-
specified detrimental action if he did not cease his employ-
ment with the Company.The licensed engineers on each of the Company's fourvessels consist of the chief engineer and the first, second,
and third assistants. The parties stipulated that all of the li-
censed engineers are supervisors within the meaning of the
Act, but disagreed as to whether any of the licensed engi-
neers had the authority to adjust grievances. The Company
and the General Counsel allege that all engineers had such
authority, and the Union maintains that none of the licensed
engineers had such authority.B. Testimony and EvidenceThe Company has two vessels in storage and operates fourships on the Great Lakes carrying bulk cement from two
plants to various locations in Michigan and other States. The
vessels were originally owned by the Huron Cement Com-
pany and later were owned by National Gypsum Company,
which sold them to LaFarge Cement Company. The present
company took over the operation of these vessels from
LaFarge in 1987 and services the LaFarge Company by car-
rying its bulk cement in the Great Lakes area. A number of
personnel have been employed on these ships for more than
15 years.When the Company began operations in 1987, it signed acontract with the Seamen's International Union (the SIU) for
the Company's unlicensed crew members, and this relation-
ship has been maintained throughout. SIU has contracts for
most of the vessels operating on the Great Lakes through a
group of operators known as GLAMO. The Company did notjoin GLAMO but adopted portions of the GLAMO-SIU con-tract, and negotiated some differences in the GLAMO con-
tract with the SIU. There is agreement between the parties
that department heads on the vessels consist of the chief en-
gineer, the head steward, the head conveyor man and the firstmate (all of whom are not represented by SIU). The contract
between the Company and SIU contains the following griev-
ance clause, among others: ``Step 1. The employee, together
with the departmental Union delegate and/or Union official,
shall attempt settlement [of the complaint] with the head of
the department.'' In step 2, the employee reduces the griev-
ance to writing and the employee and department head sign
it and submit it to shoreside officials, after bringing it to the
attention of the vessel's captain. Step 2 also provides that the
department head ``must'' submit written comments regarding
the grievance to the Company.On March 30 Melvin Pelfrey, the executive vice presidentof the Union, wrote a letter to Company's president, James
Gaskell, stating that the Union represented the licensed engi-
neers of the Company and was ready to prove its majority
status by submitting authorization cards to a mutually se-
lected impartial person. On April 5, Gaskell replied that the
employees sought were supervisors who were not covered by
the National Labor Relations Act and he doubted that they
constituted a unit appropriate for collective bargaining, or
that the Union represented a majority of them. Gaskell thus
refused to recognize the Union, or negotiate with it for any
of its supervisors. On April 11 Pelfrey sent a telegram to
Gaskell stating that if the Company doubted the Union rep-
resented a majority it would be willing to have an election
conducted by the American Arbitration Association or any
other independent organization to demonstrate its majority.
On April 12 Gaskell replied by telegram that the unit sought
was supervisory and that any picketing to force the Company
to recognize the Union would be viewed as unlawful under
the National Labor Relations Act. There was a further reply
by Pelfrey stating the Union represented a majority of the li-
censed engineers and wished to prove it by a secret ballot
or by authorization cards. Nothing further occurred until Sep-
tember 10 when the Union began picketing at Alpena and a
number of the other ports where the Company's vessels
called. The picket signs recited that the Union was on strike
against the Company, named the Company's four ships, and
recited that the Union had no dispute with any other em-
ployer.The one chief engineer who did not leave his vessel tojoin the picket line testified that at one port, and near the
Union's picket signs, there were two other signs which urged
the other licensed personnel to aid the strike. Third assistant
engineer, John Leindecker, testified that when he and his
wife left the ship in Alpena, they were followed by a truck
and he was accosted by a former third assistant engineer,
David Jarvis, and was told that he would be followed as long
as he stayed in port and continued to work for the Company.
Jarvis denied such activity and said he had left Alpena the
previous day and reported aboard a ship in Buffalo, New
York, and produced documents to corroborate his testimony.
The Company's brief agrees that due to the documents sub-
mitted, the identification of Jarvis by Leindecker must have
been inaccurate.Earl Allison was on retirement under the union pensionplan and without notifying the Union that he wished to return 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to active employment, took the Company's offer and re-ported for work as a first assistant engineer in September. On
October 4 Pelfrey wrote Allison that he had been advised Al-lison was working as an engineer while still on the Union's
rolls as a pensioner and had neither sought nor received per-
mission to return to active employment as a licensed marine
engineer. Pelfrey insisted that Allison terminate such employ-
ment or Pelfrey would take every step available to seek his
permanent removal from the pension rolls. Allison continued
to work for the Company and during one period of 2 to 3
weeks in latter November, he served as a chief engineer be-
fore ceasing his employment at the end of December. In its
brief Respondent states that Pelfrey was under the impression
that he had the authority to attempt to accomplish what he
stated in the letter, but in fact at the time Pelfrey did not
have such authority although an amendment did provide that
pensioners who take maritime employment and again retire
from such employment, lose their pensions during such em-
ployment.At the time of the hearing, picketing was still being car-ried on whenever the Company ships came into port, either
by small boat picketing or picketing at the docks.Company President Gaskell testified that he and his stafftold the chief engineers and assistants they could resolve
grievances, but Gaskell did not indicate when, where or how
such instructions were given, conceding that no written in-
structions were given. Three chiefs, including two who were
on strike, testified that they had authority to process and ad-
just grievances, but they had never been notified by the
Company, in writing, that they were grievance adjustors. The
two chiefs who were on strike denied that any of the assist-
ant engineers had authority to adjust grievances, or that they
had ever delegated such authority to any of the assistant en-
gineers.Leindecker, a third assistant engineer, testified that theywere to keep grievances on the lowest level possible and felt
that he had some authority while in port to do so in the ab-
sence of the chief engineer. The chief engineers testified that
while they were in port their licenses remained hung in the
ship, which indicated that they still had full responsibility for
anything that occurred aboard that ship, and that no griev-
ances would be adjusted by anybody below their level. They
added that the only action that might be taken by an assistant
engineer was to listen to complaints from crew members
where someone had made a mathematical error in their pay,
or some similar grumbling which did not arise to the level
of a grievance. Third assistant engineer David Jarvis testified
that he was never told by either Gaskell or Vice President
Martinson or any other management agent that he had any
authority concerning grievances or any grievance responsi-
bility. He further testified that there was no written company
policy on grievances.James Moore, a chief engineer since 1987, testified that hehad received nothing from the Company regarding his griev-
ance authority either verbally or written, but that he was re-
sponsible for the engineering operations even while in home
port and does have the authority to adjust grievances and
gave instances where he had done so. His testimony was cor-
roborated by chief engineer Sam Beland who had been a
chief engineer for 16 or 17 years. Beland added that he had
been told by the Company that as the department head he
had the authority to adjust grievances and did so. He specifi-cally denied ever telling Leindecker, who was a third assist-ant under him, that he had any authority to adjust grievances,
not even in short absences. Beland stated that his authority
to adjust grievances was the same with this company as it
had been for other companies he had worked for, adding that
the department head had that authority. Both Moore and
Beland were strikers.C. Evaluation of Law and Evidence and InitialConclusionsThe General Counsel and the Company argue that all li-censed engineers are not only supervisory employees but also
have sufficient 8(b)(1)(B) responsibilities to be considered
grievance adjusters. However, in my opinion, the testimony
and evidence in the case does not support this position. It is
clear, under the SIU contract and under the credible testi-
mony of Beland and Moore, that chief engineers were the
first-line grievance adjusters in their departments. The oral
directions to which Beland testified indicate that the Com-
pany wanted all matters handled as expeditiously as possible
without grievances going to the shoreside for settlement. The
contract's grievance procedure provides that matters could be
handled orally with the department head, and if not settled
with the department head, there would follow a written re-
port by the chief engineer and a written grievance drawn up
by the department delegate and the grievant which was then
submitted to shoreside union delegates for further action. Be-
fore the grievance left the ship however, the grievance would
go to the captain for his approval or rejection or for him to
try to settle the matter. The Union took the position that no
true grievance existed until it was past the department head
stage when a written grievance came into existence.With the Supreme Court's rejection of the Board's res-ervoir theory as detailed by Justice Brennan in NLRB v.Electrical Workers IBEW Local 340 (Royal Electric), 481U.S. 573 (1987) (Royal Electric), and as the Board set forthin Carpenters District Council of Dayton (Concourse Con-struction Co.), 296 NLRB 492 (1989), it is clear that to findan 8(b)(1)(B) violation the supervisor must have actual griev-
ance adjustment or collective-bargaining responsibilities, not
merely minor or potential capabilities. In this case the clear
and convincing evidence which was given by the chief engi-
neers in consonance with the SIU contract and area practice,
establishes that the chief engineers are the first line grievance
adjusters and 8(b)(1)(B) representatives, and I so find. I do
not find that any of the assistant engineers are grievance ad-
justers and therefore conclude that they do not have
8(b)(1)(B) responsibilities. Since none of the assistant engi-
neers have 8(b)(1)(B) responsibilities, neither the threat made
to Allison concerning his pension, nor the asserted threat by
Jarvis (which I do not find occurred as alleged in the com-
plaint) were made to individuals with 8(b)(1)(B) responsi-
bility, and therefore, neither could violate Section 8(b)(1)(B).
I will thus recommend dismissal of these two allegations in
the complaint.In addition to the allegation that the picketing was for thepurpose of securing recognition and bargaining for licensed
engineers, in violation of Section 8(b)(1)(B) of the Act, the
General Counsel claims that the picketing also seeks the rein-
statement of the striking engineers, both chiefs and assistants,
and that picketing for such a purpose also violates Section
8(b)(1)(B) of the Act. Having found above that the assistant 615MARINE ENGINEERS DISTRICT 2 (INLAND LAKES)engineers are not 8(b)(1)(B) representatives, picketing forrecognition and a contract for them or attempting to have
them reinstated could not violate Section 8(b)(1)(B) of the
Act. Thus, pared down, the question to be answered is
whether picketing to seek recognition and bargaining for the
chief engineers, and for the General Counsel's asserted rea-
son of obtaining their reinstatement when the strike ended,
violates Section 8(b)(1)(B) of the Act.The General Counsel and the Company argue that pick-eting for recognition and bargaining is equivalent to seeking
to compel the employment of union members as the Com-
pany's 8(b)(1)(B) representatives, and to require the Com-
pany to enter into a contract which would limit the Company
in its ability to freely select its grievance representatives.
Further they argue that the picketing which caused the engi-
neers to strike, and compelled the Company to hire replace-
ments, also has as its purpose the reinstatement of those who
supported the strike, which would be forcing the Company
to accept 8(b)(1)(B) representatives not of its own choosing.
Going further, General Counsel argues that the contract
which the Union would seek is the contract applicable on
other Great Lakes vessels which contains a hiring hall provi-
sion, and which in turn would inhibit the Company's ability
to hire representatives of its own choosing to represent it as
grievance adjusters. To support his position the General
Counsel cites Sheet Metal Workers Local 17 (George KochSons), 199 NLRB 166 (1972), and Royal Electric, supra, forthe proposition that direct coercion of an employer in the se-
lection of its collective-bargaining or grievance representa-
tives is a violation of Section 8(b)(1)(B). There is no ques-
tion about this proposition. However, the General Counsel
asserts that the direct coercion in this case is the picketingof the Company by the Union, and there is a question as to
this proposition.In Hanna Mining Co. v. District 2 Marine Engineers Ben-eficial Assn., 382 U.S. 181 (1965), the Supreme Court heldthere was no Federal preemption involved in the primary
picketing for a unit of supervisors, after finding no violation
of Section 8(b)(4)(B) of the Act. In Masters, Mates & Pilotsv. NLRB, 486 F.2d 1272 (1973) (rehearing and cert. denied)(MM&P case), the Court of Appeals for the District of Co-lumbia, in finding a violation, distinguished Hanna Miningin fn. 3, as follows:Nothing to the contrary is implied in Hanna Miningv. District 2, Marine Engineers Beneficial Assn., 382U.S. 181, 86 S. Ct. 327, 15 L.Ed.2d 254 (1965). There
MEBA picketed a vessel, claiming that the employer
unfairly refused to recognize the union as the bar-
gaining representative of the vessel's engineers. The
Supreme Court held that state court jurisdiction to en-
join the picketing was not preempted by federal law as
the conduct was not arguably prohibited by Section
8(b). While this may constitute an implicit holding that
the picketing there did not violate subsection
8(b)(1)(B), an obvious difference distinguishes the
Hanna picketing from that which took place in the in-stant case. In Hanna the picketing was not directed athaving certain engineers fired and replaced, as was the
case here, but rather at having MEBA recognized as the
bargaining representative of then employed engineers, amajority of whom allegedly desired MEBA as their rep-resentative.In the MM&P case, and in other similar cases where viola-tions were found, there was the element of one labor organi-
zation trying to replace another which had been recognized
by the employer. In each, the union sought a particular con-
tract and employment of particular individuals with
8(b)(1)(B) authority. In the instant case, there was a request
for recognition and bargaining in March and April for indi-
viduals then employed by the Company. The picketing did
not start until nearly 6 months later, and thereafter three of
the four chief engineers and some of the assistant engineers
honored the picket line and left the ships.The General Counsel asserts that the contract which theUnion desired would mandate that the Company secure new
hires through the union hiring hall, which would inhibit the
Company in its choice of 8(b)(1)(B) representatives. The
only 8(b)(1)(B) representatives involved in this case are the
four chief engineers for the Company's four vessels. The
chief engineers hold licenses from the Coast Guard certifying
them for such positions. From the testimony there appears to
be little movement in those positions. One of the Company's
chief engineers had held that position for a great many years
with the Company and its predecessors, and there appears to
be advancement of those within the Company who hold
proper credentials. It also is not clear when and under whatcircumstances it would be necessary to use a hiring hall if
the Company did agree to recognize the Union, even if the
Company agreed to the Great Lakes contract without seeking
modifications (which were successfully sought in the SIU
contract).The Supreme Court in Royal Electric, supra, citing FloridaPower & Light Co. v. Electrical Workers, 417 U.S. 790(1974), reiterated that Congress did not design Section
8(b)(1)(B) of the Act to guarantee employees the undivided
loyalty of 8(b)(1)(B) representatives, noting that an employer
has the option to demand, under threat of discharge, that su-
pervisors neither participate in or retain membership in a
union or it can permit them to join or retain such member-
ship and resolve ``such conflicts as arise through the tradi-
tional procedures of collective bargaining.''The General Counsel asserts that since the Union desiresthat those engineers (including the chiefs) who honored the
picket line to be reinstated following the cessation of the
strike, such a purpose for the strike violates Section
8(b)(1)(B) since the Union would be directing who the
8(b)(1)(B) representatives for the Company would be. This
position rides on a number of suppositions which I cannot
make. The first is that the Company would not want to rein-
state the engineers who left the vessels after picketing began.
The chief engineers had been with the Company or its prede-
cessors for varying lengths of time, and I cannot presume the
Company would not want them back on its vessels as its
8(b)(1)(B) representatives. The original purpose of the pick-
eting was for recognition and bargaining. The fact that the
Company replaced those who honored the picket line did not
alter the purpose of the picketing. Any reinstatement of the
strikers is problematical in that the strike would have to end,
the parties would have to engage in negotiations following
recognition, there would have to be an agreement to rein- 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.state, and the three chiefs would have to desire reinstatementwith the Company.In contrast to the other MM&P case and other similarcases, in this case there was no request, either oral or in writ-
ing, indicating that the Union insisted the Company adopt all
the terms of the contract with other Great Lakes companies.
None of the picket signs, or other demands, asked more than
recognition and bargaining. One picket sign asked others to
honor its picket line. There was no sign or demand con-
cerning area standards. There is no demand or picket sign re-
questing that all hiring be done through the union hiring hall.
There was no demand or picket sign stating that reinstate-
ment of strikers was a condition of ceasing the strike. There
was no element of raiding, only an effort to be recognized
as the bargaining agent of those already employed by the
Company.In essence, the Company and the General Counsel areseeking to forecast, as fact, what they think the Union would
seek if it and the Company and the Union ever began nego-
tiations. There is no testimony or evidence in the case to es-
tablish what, if anything, the Union seeks beyond recognition
and bargaining.In my opinion, the teaching of Royal Electric and theMM&P case dictate that no violation be found in this case.As stated by Justice Brennan in the Royal Electric case, theviolation here can only be found on a ``chain of supposi-
tions,'' which lack supporting evidence. I conclude and findthat the picketing in this case was for recognition and bar-gaining only, and under the circumstances of this case does
not violate Section 8(b)(1)(B) of the Act, and thus I shall
recommend that the complaint be dismissed.On these findings of fact and initial conclusions, and onthe entire record, I make the followingCONCLUSIONSOF
LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union has not violated Section 8(b)(1)(A) of theAct as alleged in paragraphs 9 and 12 of the complaint.4. The Union has not otherwise violated the Act.
On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe complaint be and the same is dismissed.